IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2271 Disciplinary Docket No. 3
                                           :
KRISTAN LIZABETH PETERS A/K/A              :   Board File No. C1-16-310
KRISTAN PETERS A/K/A KRISTAN               :
PETERS-HAMLIN                              :   (United States District Court for the
                                           :   Southern District of New York M-2-238)
                                           :
                                           :   Attorney Registration No. 50741
                                           :
                                           :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 14th day of September, 2016, upon consideration of the

responses to a Notice and Order directing Respondent to provide reasons against the

imposition of a suspension comparable to that imposed in the United States District

Court for the Southern District of New York, Kristan Lizabeth Peters is suspended from

the practice of law in this Commonwealth for a period of five years, and she shall

comply with all the provisions of Pa.R.D.E. 217.